DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr et al. (US 6,425,718 B1).

Claim 10:
Herr discloses an apparatus (abstract) comprising
a module (50, 51, 160) (figs. 7-9), comprising:
a fastener (50, 51) (figs. 7-9, col. 3, lines 19-24); and,
at least one visual indicator member (160) for indicating an installation state of the fastener (50, 51), that is positioned circumferentially around at least a portion of the fastener (50, 51) and has a surface (165) that is visible when the fastener is properly installed at a predetermined tension (fig. 9, col. 3, lines 33-38).

Claim 11:
Herr discloses the apparatus of claim 10, wherein the at least one visual indicator member (160) includes a first visual indicator (165) indicating that the fastener is properly installed at a predetermined tension and a second visual indicator (164) indicating that the fastener is not properly installed at an interim tension (figs. 7-9, col. 3, lines 24-45).

Claim 13:
Herr discloses the apparatus of claim 10, wherein the at least one visual indicator member comprises:
a first indicator member comprising a first visual indicator surface (surface of 164) (figs 7-9, col. 3, lines 24-42);
and a second indicator member comprising a second visual indicator surface (surface of 165) (figs. 7-9, col. 3, lines 24-42),
wherein said first visual indicator surface (164) is visible when the fastener is not properly installed and said second visual indicator (165) surface is visible when the fastener is properly installed (figs. 7-9, col. 3, lines 24-42).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2008/0165501 A1).

Claim 10:
Stewart discloses an apparatus (abstract) comprising:
a module (19, 21, 27) for use in installing a heatsink (103, 111) (figs. 1-6, para [0022]), the module comprising:
a fastener (27) (fig. 6, para [0027] and [0029] – see also examiner’s annotated reproduction of fig. 6, below) and,
at least one visual indicator member (19 and examiner 14) for indicating an installation state of the fastener (27), that is positioned circumferentially around at least a portion of the fastener (27) and has a surface that is visible when the fastener is properly installed (fig. 6, para [0027] and [0029] – see also examiner’s annotated reproduction of fig. 6, below).
Examiner note: Stewart discloses the drop-down cups (19) are configured to receive at least one fastener (27), such as a spring-loaded screw, to compress the heat sink to the heat emitting member and secure it to the PCB (135) as shown in FIG. 6.  Therefore, FIG. 6 of Stewart reflects the fastener is properly installed.  It is further evident that from FIG. 3 and FIG. 6 that the top surface of cup (19) and washer (examiner, 14) is visible when the fastener (27) is properly installed as required of applicant’s claimed invention (See figs. 3 and 6 and para [0024] – see also examiner’s annotated reproduction of fig. 6, below).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2008/0165501 A1).

Claim 16:
Stewart discloses an apparatus (abstract) comprising:
a heatsink (103, 111) (figs. 1-6, para [0022]); and,
a plurality of modules (19, 21, 27), attached to the heatsink (103, 111) for installation of the heatsink (103, 111) (figs. 1-6, para [0022]); each of the plurality of modules comprising:
a fastener (27), and at least one visual indicator member (19 and examiner 14) for indicating an installation state of the fastener (27), that is positioned circumferentially around at least a portion of the fastener (27) and has a surface that is visible when the fastener (27) is properly installed (fig. 6, para [0027] and [0029] – see also examiner’s annotated reproduction of fig. 6, below).
Examiner note: Stewart discloses the drop-down cups (19) are configured to receive at least one fastener (27), such as a spring-loaded screw, to compress the heat sink to the heat emitting member and secure it to the PCB (135) as shown in FIG. 6.  Therefore, FIG. 6 of Stewart reflects the fastener is properly installed.  It is further evident that from FIG. 3 and FIG. 6 that the top surface of cup (19) and washer (examiner, 14) is visible when the fastener (27) is properly installed as required of applicant’s claimed invention (See figs. 3 and 6 and para [0024] – see also examiner’s annotated reproduction of fig. 6, below).

    PNG
    media_image1.png
    743
    917
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2008/0165501 A1) in view of Herr et al. (US 6,425,718 B1).

Claim 1:
Stewart discloses a method for installing a heatsink (abstract), comprising:
installing the heatsink (103, 111) with a fastener (27) located within a module (19, 21, and/or examiner 14) attached to the heatsink (103, 111) (figs. 1-5, para [0022] – see also examiner’s annotated reproduction of fig. 6, above), the module comprising
a visual indicator (top surface of 19 and/or top surface of examiner 14) positioned circumferentially around at least a portion of the fastener (27) (figs. 1-5, para [0022] – see also examiner’s annotated reproduction of fig. 6, above).
Stewart fails to disclose or fairly suggest the affirmative method step of receiving a visual indication that the fastener is properly installed.  Instead, Steward discloses a visual indicator comprising at least one surface visible when the fastener is properly installed (figs. 3 and 6, para [0024], [0027] and [0029] – see also annotated reproduction of fig. 6, above).
Herr discloses a method of tensioning a fastener (col. 4, lines 63-65) comprising
providing a fastener (50, 51) located in a module (160) (figs. 7-9, col. 3, lines 24-38), the module comprising:
a visual indicator member (160) positioned circumferentially around at least a portion of the fastener (50, 51) (figs. 7-9, col. 1, lines 24-38); and,
receiving a visual indication (visualizing indicating material, 165) that the fastener is properly installed at a predetermined tension (figs. 7-9, col. 3, lines 24-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for installing a heatsink of Stewart by receiving a visual indication that the spring loaded fastener is properly installed at a predetermined tension as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.
A proposed combination of Stewart in view of Herr would allow an operator to determine a predetermined tension where the spring-loaded fastener (Stewart, 27) is properly installed by receiving a visual indication (Herr, 164, 165) (Stewart, figs. 1-5, para [0022] and Herr, figs. 7-9, col. 3, lines 24-38). 

Claim 2:
Stewart in view of Herr renders obvious the method of claim 1, wherein the visual indicator (Herr, 160) comprises a first visual indicator (Herr, 165) indicating that the fastener (Stewart, 27) is properly installed and a second visual indicator (Herr, 164) indicating that the fastener (Stewart, 27) is not properly installed (Stewart, figs. 1-5, para [0022] and Herr, figs. 7-9, col. 3, lines 24-38).

Claim 4:
Stewart in view of Herr renders obvious the method of claim 1, wherein the visual indicator comprises:
a first indicator member comprising a first visual indicator surface (Herr, 164) (Herr, figs. 7-9, col. 3, lines 24-38); and,
a second indicator member comprising a second visual indicator surface (Herr, 165) (Herr, figs. 7-9, col. 3, lines 24-38);
wherein said first visual indicator surface (Herr, 164) is visible when the fastener (Stewart, 27) is not properly installed and said second visual indicator surface (Herr, 165) is visible when the fastener (Stewart, 27) is properly installed (Stewart, figs. 1-5, para [0024] and Herr, figs. 7-9, col. 3, lines 24-38).

Claim 7:
Stewart in view of Herr renders obvious the method of claim 1, wherein installing the heatsink includes
receiving the fastener (Stewart, 27) at an opening in the module (Stewart, 19 in view of Herr, 160) positioned around a base (Stewart, 44) of the heatsink (Stewart, 103, 111) (Stewart, para [0021]).

Claim 8:
Stewart in view of Herr renders obvious the method of claim 7, further comprising
receiving another visual indication (Herr, visualizing indicating material, 164) that indicates that the fastener (Stewart, 27) is received in the opening but is not fully installed (Herr, first tensioning), wherein the another visual indication is provided by an indicator member (Herr, bump, 164 in member 160) that defines the opening for receiving the fastener (Stewart, 27) (Herr, figs. 7-9, col. 3, lines 24-38).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Herr as applied to claim 4 above, and further in view of Mulloy (EP 3 081 280 A1).

Claim 6:
Stewart in view of Herr renders obvious the method of claim 4; and, Stewart in view of Herr fails to disclose the fastener comprises a spring-loaded pushpin. Instead, Stewart in view of Herr discloses the fastener comprising a spring-loaded screw (Stewart, figs. 1-6 para [0024]).
Mulloy teaches a first bore (132) and second bore (98) oriented to receive a fastener, such as a nut and bolt, spring loaded pushpin, etc., that applies a perpendicular force to the workpiece (fig. 3, col. 9, lines 24-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the spring-loaded screw fastener of Stewart in view of Herr for the spring loaded pushpin of Mulloy since it was known that spring-loaded screws and spring-loaded pushpins, etc. are analogues for applying a perpendicular force (Mulloy, col. 9, lines 24-30). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.

In the alternative, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2008/0165501 A1).

Claim 10:
Stewart discloses an apparatus (abstract) comprising:
a module (19, 21, 27) for use in installing a heatsink (103, 111) (figs. 1-6, para [0022]), the module comprising:
a fastener (27) (fig. 6, para [0027] and [0029] – see also examiner’s annotated reproduction of fig. 6, above) and,
at least one visual indicator member (19 and examiner 14) for indicating an installation state of the fastener (27), that is positioned circumferentially around at least a portion of the fastener (27) and has a surface that is visible when the fastener is properly installed (fig. 6, para [0027] and [0029] – see also examiner’s annotated reproduction of fig. 6, above).
Stewart further discloses the drop-down cups (19) are configured to receive at least one fastener (27), such as a spring-loaded screw, to compress the heat sink to the heat emitting member and secure it to the PCB (135) as shown in FIG. 6 (figs. 3 and 6, para [0024] – see also examiner’s annotated reproduction of fig. 6 above).  Given the discussion at paragraph [0024] of Stewart, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that FIG. 6 of Stewart reflects the fastener is properly installed as intended and top surface of lip (21) and examiner’s annotated reference item washer (14) is visible when the fastener (27) is properly installed as required of applicant’s claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 10 above, and further in view of Herr et al. (US 6,425,718 B1).

Claim 12:
Stewart discloses the apparatus of claim 10, wherein the fastener (27) comprises a spring loaded screw (fig. 6, para [0015] and [0024]); and, Stewart fails to disclose or fairly suggest the at least one visual indicator member includes a first visual indicator that indicates that the fastener is not properly installed, and a second visual indicator that indicates that the fastener is installed after the spring loaded screw is tightened.
Herr discloses an apparatus (abstract) comprising
a module (50, 51, 160) (figs. 7-9), comprising:
a fastener (50, 51) (figs. 7-9, col. 3, lines 19-24); and,
at least one visual indicator member (160) including a first visual indicator (164) indicating that the fastener is at a first tension and a second visual indicator (165) indicating that the fastener is a second tension (figs. 7-9, col. 3, lines 24-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the module attached to the heatsink of Stewart by providing first and second visual indicators as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.
A proposed combination of Stewart in view of Herr would allow an operator to determine:
1) a first tension where the spring-loaded fastener (Stewart, 27) is not properly installed using a first visual indicator (Herr, 164); and,
2) a second tension upon tightening the spring-loaded screw (Stewart, 27) such that the fastener is properly installed using a second visual indicator (Herr, 165).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US 6,425,718 B1) as applied to claim 13 above, and further in view of Mulloy (EP 3 081 280 A1).

Claim 15:
Herr discloses the apparatus of claim 13; and, Herr fails to disclose or fairly suggest the fastener comprises a spring loaded pushpin.  Instead, Herr discloses a nut and bolt fastener.
Mulloy teaches a first bore (132) and second bore (98) oriented to receive a fastener such as a nut and bolt or spring loaded pushpin (fig. 3, col. 9, lines 24-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the nut and bolt fastener of Herr for the spring loaded pushpin of Mulloy since it was known that nut and bolt fasteners and spring loaded pushpin fasteners are analogues for applying a perpendicular force (Mulloy, col. 9, lines 24-30). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.

In the alternative, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2008/0165501 A1).

Claim 16:
Stewart discloses an apparatus (abstract) comprising:
a heatsink (103, 111) (figs. 1-6, para [0022]); and,
a plurality of modules (19, 21, 27), attached to the heatsink (103, 111) for installation of the heatsink (103, 111) (figs. 1-6, para [0022]); each of the plurality of modules comprising:
a fastener (27), and at least one visual indicator member (19 and examiner 14) for indicating an installation state of the fastener (27), that is positioned circumferentially around at least a portion of the fastener (27) and has a surface (21) that is visible when the fastener (27) is properly installed (fig. 6, para [0027] and [0029] see also examiner’s annotated reproduction of fig. 6, above).
Stewart further discloses the drop-down cups (19) are configured to receive at least one fastener (27), such as a spring-loaded screw, to compress the heat sink to the heat emitting member and secure it to the PCB (135) as shown in FIG. 6 (figs. 3 and 6, para [0024] – see also examiner’s annotated reproduction of fig. 6 above).  Given the discussion at paragraph [0024] of Stewart, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that FIG. 6 of Stewart reflects the fastener is properly installed as intended and top surface of lip (21) and examiner’s annotated reference item washer (14) is visible when the fastener (27) is properly installed as required of applicant’s claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 16 above, and further in view of Herr et al. (US 6,425,718 B1).

Claim 17:
Stewart discloses the apparatus of claim 16; and, Stewart fails to disclose or fairly suggest the at least one visual indicator member includes a first visual indicator indicating that the fastener is properly installed and a second visual indicator indicating that the fastener is not properly installed.  Instead, Stewart teaches at least one visual indicator member comprising a single surface (figs. 3 and 6, para [0024], [0027], [0029]).
Herr discloses an apparatus comprising
a module (50, 51, 160) (figs. 7-9), comprising:
a fastener (50, 51) (figs. 7-9, col. 3, lines 19-24); and,
at least one visual indicator member (160) including a first visual indicator (165) indicating that the fastener is properly installed at a predetermined tension and a second visual indicator (164) indicating that the fastener is not properly installed at an interim tension (figs. 7-9, col. 3, lines 24-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the plurality of modules attached to the heatsink of Stewart by providing first and second visual indicators as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.

Claim 18:
Stewart discloses the apparatus of claim 16, wherein the fastener (27) comprises a spring loaded screw (fig. 6, para [0015] and [0024]); and, Stewart fails to disclose or fairly suggest the at least one visual indicator member includes a first visual indicator that indicates that the fastener is not properly installed, and a second visual indicator that indicates that the fastener is installed after the spring loaded screw is tightened.  Instead, Stewart teaches at least one visual indicator member comprising a single surface (figs. 3 and 6, para [0024], [0027], [0029]).
Herr discloses an apparatus comprising
a module (50, 51, 160) (figs. 7-9), comprising:
a fastener (50, 51) (figs. 7-9, col. 3, lines 19-24); and,
at least one visual indicator member (160) including a first visual indicator (164) indicating that the fastener is at a first tension and a second visual indicator (165) indicating that the fastener is a second tension (figs. 7-9, col. 3, lines 24-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the plurality of modules attached to the heatsink of Stewart by providing first and second visual indicators as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.
A proposed combination of Stewart in view of Herr would allow an operator to determine:
1) a first tension where the spring-loaded fastener (Stewart, 27) is not properly installed using a first visual indicator (Herr, 164); and,
2) a second tension upon tightening the spring-loaded screw (Stewart, 27) using a second visual indicator (Herr, 165).

Claim 19:
Stewart discloses the apparatus of claim 16; and, Stewart fails to disclose or fairly suggest the at least one visual indicator member comprises: a first indicator member comprising a first visual indicator surface; and a second indicator member comprising a second visual indicator surface, wherein said first visual indicator surface is visible when the fastener is not properly installed and said second visual indicator surface is visible when the fastener is properly installed. Instead, Stewart teaches at least one visual indicator member comprising a single surface (figs. 3 and 6, para [0024], [0027], [0029]).
Herr discloses an apparatus comprising
a module (50, 51, 160) (figs. 7-9), comprising:
a fastener (50, 51) (figs. 7-9, col. 3, lines 19-24); and,
at least one visual indicator member (160) including a first visual indicator (154) indicating that the fastener is at a first tension and a second visual indicator (165) indicating that the fastener is a second tension (figs. 7-9, col. 3, lines 24-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the plurality of modules attached to the heatsink of Stewart by providing first and second visual indicators as taught by Herr in order for an operator to determine which of two desired tensions the fastener has reached (Herr, col. 1, lines 55-58).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to fasteners for providing load along the longitudinal axis of the fastener.
A proposed combination of Stewart in view of Herr renders obvious at least one visual indicator comprising
a first indicator member comprising a first visual indicator surface (Herr, 164); and,
a second indicator member comprising a second visual indicator surface (Herr, 165); wherein, an operator would be able to determine:
1) a first tension wherein the first visual indicator (Herr, 164) is visible when the spring-loaded fastener (Stewart, 27) is not properly installed and,
2) a second tension wherein the second visual indicator surface (Herr, 165) is visible when the spring-loaded fastener (Stewart, 27) is properly installed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,268,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of claims 1-20 of U.S. Patent No. 11,268,909 comprising a module; fasteners; and first and second visual indicator members anticipate or render obvious the structural limitations comprising at least one module; at least one fastener and at least first and second visual indicator members of claims 10-20 of the instant application.

Allowable Subject Matter
Claims 3, 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the fastener comprises a spring loaded screw and further comprising receiving another visual indication that the fastener is not properly installed, and wherein said another visual indication that the fastener is installed is received after tightening the spring loaded screw.

Claim 5:
The prior art of record fails to disclose or fairly suggest the method of claim 4, wherein said first indicator member comprises a 10 indicator sleeve surrounding the fastener and said second indicator member comprises one or more resilient indicator pins received in the indicator sleeve.

Claim 9:
The prior art of record fails to disclose or fairly suggest the method of claim 8, wherein receiving the visual indication that the fastener is properly installed includes moving at least one indicator pin outward in response to fully tightening the fastener in the opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernhardt (US 2016/0123369 A1) discloses a fastening device comprising a sensor for determining when a predetermined torque has been applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726